UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-55141 Bitcoin Shop,Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 26-2477977 (I.R.S. Employer Identification No.) 1901 North Fort Myer Drive, Suite #1105 Arlington, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (248) 764-1084 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes □ No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 18, 2014, there were 140,437,235 shares of common stock, par value $0.001, issued and outstanding. BITCOIN SHOP, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 2 Condensed Consolidated Statement of Operations for the Three and Nine Months Ended September 30, 2014 (unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2014 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2014 (unaudited) 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4 Controls and Procedures 23 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 24 ITEM 1A Risk Factors 24 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3 Defaults Upon Senior Securities 24 ITEM 4 Mine Safety Disclosures 24 ITEM 5 Other Information 24 ITEM 6 Exhibits 24 -i- PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. -1- BitcoinShop, Inc. and Subsidiary Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets: Current assets: Cash $ $ Digital currencies Prepaid expense - Note receivable - Other assets - Total current assets Other assets: Property and equipment, net Websites - Long-term investments - Deposits - Total other assets Total Assets $ $ Commitments and Contingencies Liabilities and Shareholders' Equity: Accounts payable and accrued expense $ $ Customer deposits - Total current liabilities Shareholders' equity: Preferred stock; 20,000,000 shares authorized at $0.001 par value: Series C Convertible Preferred: 2,200,000 and 0 shares issued and outstanding, respectively Liquidation preference $0.001 per share - Common stock, 975,000,000 shares authorized at $0.001 par value, 153,186,804 and 100,773,923 shares issued and outstanding, respectively Additional paid in capital ) (Accumulated deficit)/Retained earnings ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- BitcoinShop, Inc. and Subsidiary Condensed Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, 2014 Nine Months Ended September 30, 2014 Revenues $ $ Operating expenses: Marketing General and administrative Change in fair value of digital currencies Total operating expenses Loss from operations $ ) $ ) Other income: Interest income Fair value adjustments for warrant liabilities - Total other income Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares outstanding Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -3- BitcoinShop, Inc. and Subsidiary Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) Series B Convertible Preferred Stock Series C Convertible Preferred Stock Common Stock Additional Paid-in Retained Earnings(Accumulated Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit) Equity Balance January 1, 2014 - $
